DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 26, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed May 11, 2022.

Claim Objections
Claims 1, 3, and 13 are objected to because of the following informalities:
In claim 1, lines 56-57; and claims 3 and 13, corresponding lines, “the new second record” should read --the second new record--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7 recite the limitation "the delineated first communication" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (WO 2020219666 A1; hereinafter Raghunathan) in view of Reisman (US 20110295722 A1; hereinafter Reisman), and in further view of Feuerstein et al. (CA 2764493 A1; hereinafter Feuerstein) and Redlich et al. (US 20090254572 A1; hereinafter Redlich).
With respect to claims 1-3 and 12-13:
	Raghunathan teaches 
	A system for generating recommendations based on [non-delineated] records collected by a data aggregation service during communications between users and content sources by populating metadata related to the records, the system comprising: (By disclosing, a predictive model for predicting user return behavior attributes for each user ID is learned based on the previously observed user return behavior attributes and transaction data (non-delineated records) for the processed returns, and a selectable return recommendation is provided. See at least Raghunathan: Abstract; [0006])
A method of generating recommendations based on [non-delineated] records collected by a data aggregation service during communications between users and content sources by populating metadata related to the records, comprising: (As stated above, see at least Raghunathan: Abstract; [0006])
A non-transitory computer-readable medium generating recommendations based on [non-delineated] records collected by a data aggregation service during communications between users and content sources by populating metadata related to the records, comprising instructions that, when executed by one or more processors, cause operations comprising: (As stated above, see at least Raghunathan: Abstract; [0006])
cloud-based memory configured to: (See at least Raghunathan: [0043] & [0022])
store a first record, wherein the first record includes a first content identifier and a first communication amount for first content corresponding to the first content identifier, and wherein the first record is generated in response to a first communication indicating a receipt of the first content from a first source; (By disclosing, the observed user return attributes include total purchase amount for product that are retained vs returned, product descriptors for return, and total quantity and price of product returned from each transaction or total transactions. In addition, the customer purchases a product in store at a POS system, and information regarding the purchase is communicated to a retailer and/or order service that operate to complete the order, including storing transaction data regarding the product (such as product descriptors) and customer (anonymized customer profile data) that are associated with a unique user ID for the customer. See at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
store a second record, wherein the second record includes the first content identifier and a first return amount for the first content corresponding to the first content identifier, wherein the second record is generated in response to returning the first content to the first source; (By disclosing, the observed user return attributes include total purchase amount for product that are retained vs returned, product descriptors for return, and total quantity and price of product returned from each transaction or total transactions. See at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
store a third record, wherein the third record includes a second content identifier and a second communication amount for second content corresponding to the second content identifier, wherein the third record is generated in response to a second communication of the second content from a second source; (As stated above, see at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
store a fourth record, wherein the fourth record includes the second content identifier and a second return amount for the second content corresponding to the second content identifier, wherein the fourth record is generated in response to returning the second content to the second source; (As stated above, see at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
cloud-based control circuitry configured to: (See at least Raghunathan: [0043] & [0022])
delineate the first communication amount and the first return amount from the first record and the second record by: ... (By disclosing, the observed user return attributes may be adjusted by implicit customer preferences or customer insights inferred from data within the retailer network or historical return metrics, therefore delineated. See at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0028] & [0041])
determining a delineated first communication amount based on the first new record; (As stated above, and by further disclosing, the access to transaction data by a return service may be ongoing, for example, implemented periodically when transaction data is updated or during each transactional and/or return process (new record). Therefore, the delineated communication amount is determined based on the new record. See at least Raghunathan: [0018] in pages 12-13, [0024] & [0028])
determining a delineated first return amount based on the first new record; (As stated above, and by further disclosing, the access to transaction data by a return service may be ongoing, for example, implemented periodically when transaction data is updated or during each transactional and/or return process (new record). Therefore, the delineated return amount is determined based on the new record. The new user return attributes include the delineated communication/return amount. See at least Raghunathan: [0018] in pages 12-13, [0024] & [0028) 
determine a first difference between the delineated first communication amount and the delineated first return amount; (By disclosing, the observed user return attributes include total quantity and price of product returned from each transaction or total transactions, average return quantity or price, purchase price point, user demographic or customer profile attributes, etc. In addition, a customer profile may contain data such as customer metadata, information about the devices that a customer is using or has used, explicit customer preferences, implicit customer preferences or customer insights inferred from data within the retailer network, information about the messaging channels the customer prefers or has used before, and more. See at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
determine a first metric for the first source based on the first difference, wherein the first metric comprises a first content return value difference for the first content; (By disclosing, a shopper’s return behavior profile may include derived or inferred attributes including basket metrics (e.g., total quantity and price of items purchased for each transaction.), prices points (e.g., prices point categories, thresholds, other metrics, etc.), etc. In addition, the prediction error 208 is generally one or more predefined metric(s) for assessing the difference between the observed and predicted user return attributes. For predicted propensity scores, such as the probability of returning, may be compared against historical return metrics. See at least Raghunathan: [0001] in page 7, [0012] in page 10, [0028])
delineate the second communication amount and the second return amount from the third record and the fourth record by: ... (By disclosing, the observed user return attributes may be adjusted by implicit customer preferences or customer insights inferred from data within the retailer network or historical return metrics, therefore delineated. See at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0028] & [0041])
determining a delineated second communication amount based on the second new record; (As stated above, see at least Raghunathan: [0018] in pages 12-13, [0024] & [0028) 
determining a delineated second return amount based on the new second record; (As stated above, see at least Raghunathan: [0018] in pages 12-13, [0024] & [0028)
determine a second difference between the second communication amount and the second return amount; (As stated above, see at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0041])
determine a second metric for the second source based on the second difference, wherein the second metric comprises a second content return value difference for the second content; and (As stated above, see at least Raghunathan: [0001] in page 7, [0012] in page 10, [0028])
determine a composite metric based on the first metric and the second metric, wherein the composite metric comprises an average content return value difference; and (By disclosing, the retailer sees the return request and, based on this shopper’s return profile specifying return metrics (composite metric) for this shopper being a high-value customer, immediately gives a refund and also a coupon for a next purchase to this shopper. That is, the system considers a plurality of return metrics, not a single metric. In addition, the predefined metric(s) may be compared against historical return metrics (composite metric). See at least Raghunathan: [0001] in page 7, [0012] in page 10, [0028])
cloud-based I/O circuitry configured to: (See at least Raghunathan: [0043] & [0022])
generate for display, on a user device, a recommendation based on the composite metric, wherein the recommendation is for a content return value protection service for the first source. (By disclosing, the immediate refund and also a coupon for the next purchase is provided to the shopper according to the return metrics. See at least Raghunathan: [0012] in page 10)
However, Raghunathan does not teach ...non-delineated  records, ...generating a first new record for the first content identifier comprising the first communication amount; parsing first publicly-available information from the first source for metadata that may be used to delineate the first communication amount and the first return amount from the first record and the second record; identifying first metadata from the first publicly-available information that is related to the first content using a fuzzy matching algorithm that compares the first content identifier to the publicly-available information; populating the first new record with the first metadata; determining a delineated first communication amount based on the first new record; determining a delineated first return amount based on the first new record, and ...generating a second new record for the second content identifier comprising the second communication amount; parsing second publicly-available information from the second source for metadata that may be used to delineate the second communication amount and the second return amount from the third record and the fourth record; identifying second metadata from the second publicly-available information that is related to the second content using the fuzzy matching algorithm that compares the second content identifier to the second publicly-available information; populating the second new record with the second metadata.
Reisman, directed to methods, apparatus, and systems for enabling feedback-dependent transactions and thus in the same field of endeavor, teaches 
A system for generating recommendations based on non-delineated records collected by a data aggregation service during communications between users and content sources by populating metadata related to the records, the system comprising: (By disclosing, database contents for any and all of the databases can optionally be using any desired method, and controlled using access control methods, including specifications of roles and privileges and methods for enforcement thereof. In addition, a range of databases provide data supportive of each element and its context in the larger environment (non-delineated) and that record data relating each element and its context in the larger environment as it develops. See at least Reisman: [0077], [0204] & [0472])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data-driven returns of Raghunathan to incorporate the methods, apparatus, and systems for enabling feedback-dependent transactions teachings of Reisman for the benefit of enabling sales or other exchanges of products or services. (See at least Reisman: [0005])
However, Raghunathan and Reisman do not teach ...generating a first new record for the first content identifier comprising the first communication amount; parsing first publicly-available information from the first source for metadata that may be used to delineate the first communication amount and the first return amount from the first record and the second record; identifying first metadata from the first publicly-available information that is related to the first content using a fuzzy matching algorithm that compares the first content identifier to the publicly-available information; populating the first new record with the first metadata, and ...generating a second new record for the second content identifier comprising the second communication amount; parsing second publicly-available information from the second source for metadata that may be used to delineate the second communication amount and the second return amount from the third record and the fourth record; identifying second metadata from the second publicly-available information that is related to the second content using the fuzzy matching algorithm that compares the second content identifier to the second publicly-available information; populating the second new record with the second metadata.
Feuerstein, directed to method and system for electronic advertising and thus in the same field of endeavor, teaches 
...generating a first new record for the first content identifier comprising the first communication amount; (By disclosing, a publisher solicits advertising from one or more advertisers by providing data (new record) representing a context of a visitor (content identifier) to an e-commerce website that is published by the publisher (publicly-available information below). See at least Feuerstein: 24/13-29)
parsing first publicly-available information from the first source for metadata that may be used to delineate the first communication amount and the first return amount from the first record and the second record; (As stated above, and by further disclosing, the context is then parsed and translated or normalized into a common taxonomy (metadata) that is applicable across multiple advertisers. The common taxonomy may be used to delineate the intent of the website visit. See at least Feuerstein: 24/13-29)
identifying first metadata from the first publicly-available information that is related to the first content using a [fuzzy matching] algorithm that compares the first content identifier to the publicly-available information; (As stated above, and by further disclosing, the context is then parsed and translated or normalized (identifying) into a common taxonomy (metadata) that is applicable across multiple advertisers. The common taxonomy may be used to delineate the intent of the website visit. See at least Feuerstein: 24/13-29)
populating the first new record with the first metadata;...(By disclosing, the context is translated into the common taxonomy about a specific intent of a website visitor. Therefore, the new record or information is populated with the metadata. See at least Feuerstein: 24/13-29)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raghunathan and Reisman to incorporate the method and system for electronic advertising teachings of Feuerstein for the benefit of translation of context into specific metadata for delineation of a certain information. (See at least Feuerstein: 24/5-12)
However, Raghunathan, Reisman, and Feuerstein do not teach ...fuzzy matching.
Redlich, directed to digital information infrastructure and method and thus in the same field of endeavor, teaches
identifying first metadata from the first publicly-available information that is related to the first content using a fuzzy matching algorithm that compares the first content identifier to the publicly-available information; (By disclosing, the fuzzy matches or fuzzy technology may be used to enhance accuracy of extracting useful information from a vast amount of unorganized information. See at least Redlich: [0577] & [1805])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raghunathan, Reisman, and Feuerstein to incorporate the digital information infrastructure and method teachings of Redlich for the benefit of the fuzzy technology for enhancing accuracy of data processing such as extracting or searching for useful information. (See at least Redlich: [1805])
As stated above, Feuerstein and Redlich teach
...generating a second new record for the second content identifier comprising the second communication amount; parsing second publicly-available information from the second source for metadata that may be used to delineate the second communication amount and the second return amount from the third record and the fourth record; identifying second metadata from the second publicly-available information that is related to the second content using the fuzzy matching algorithm that compares the second content identifier to the second publicly-available information; populating the second new record with the second metadata. (As stated above, see at least Feuerstein: 24/5-29 and Redlich: [0577] & [1805]. In addition, Raghunathan teaches average time to return product or specific types of product average return quantity or price for the observed user return attributes. Processing of returning a second content from a second source is taught. See at least Raghunathan: [0008] in page 3)
With respect to claims 4 and 14:
	Raghunathan, Reisman, Feuerstein, and Redlich teach the method of claim 3 and the non-transitory computer-readable medium of claim 13, as stated above.
Raghunathan further teaches wherein the first record and the second record further include a first user identifier corresponding to a first user, and wherein the third record and the fourth record further include second user identifier corresponding to a second user. (By disclosing, a unique user identifier (ID) is tied to return behavior data and other user data, such as transaction and profile data. See at least Raghunathan: [0021] in pages 6-7, [0006] in page 2, [0008] in page 3)
With respect to claims 5 and 15:
	Raghunathan, Reisman, Feuerstein, and Redlich teach the method of claim 2 and the non-transitory computer-readable medium of claim 12, as stated above.
Raghunathan further teaches further comprising: 
storing the first record and the second record in a user profile corresponding to the user; and(By disclosing, the user return behavior profile includes user return behavior attributes at a product, SKU, and/or product category level. See at least Raghunathan: [0008] in page 3) 
determining a frequency of communications for the user, wherein the first metric is further based on the frequency. (By disclosing, a high value shopper (e.g., who has high-end or high-quantity purchases or has relatively infrequent returns) can be provided with a relatively easy return experience. See at least Raghunathan: [0006] in page 8)
With respect to claims 6 and 16:
	Raghunathan, Reisman, Feuerstein, and Redlich teach the method of claim 2 and the non-transitory computer-readable medium of claim 12, as stated above.
Raghunathan further teaches wherein the first record and the second record further include a time period corresponding to the delineated first communication, and wherein the first metric is further based on the time period. (By disclosing, examples of defined user return attributes may include the time between purchasing and returning product(s). See at least Raghunathan: [0001] in page 7)
With respect to claim 7:
	Raghunathan, Reisman, Feuerstein, and Redlich teach the method of claim 2, as stated above.
Raghunathan further teaches wherein the first record and the second record further include a geographic region corresponding to the delineated first communication, and wherein the first metric is further based on the geographic region. (By disclosing, returns can be benchmarked by product categories in different geographic locations or stores. See at least Raghunathan: [0008] in page 9)
With respect to claims 8 and 18:
	Raghunathan, Reisman, Feuerstein, and Redlich teach the method of claim 2 and the non-transitory computer-readable medium of claim 12, as stated above.
Raghunathan further teaches further comprising determining a percentage of the delineated first communication amount corresponding to the first difference, wherein the first metric is further based on the percentage. (By disclosing, examples of defined user return attributes may include percentage of total product purchase amounts that are retained and returned. See at least Raghunathan: [0001] in page 7, [0040])
With respect to claims 9 and 19:
	Raghunathan, Reisman, Feuerstein, and Redlich teach the method of claim 2 and the non-transitory computer-readable medium of claim 12, as stated above.
Raghunathan further teaches further comprising predicting a number of communications during a time period, wherein the first metric is further based on the number of communications. (As stated above with respect to claim 5, see at least Raghunathan: [0006] in page 8)
With respect to claim 10:
	Raghunathan, Reisman, Feuerstein, and Redlich teach the method of claim 2, as stated above.
Raghunathan further teaches wherein the first record and the second record further include a content type corresponding to the first content, wherein the first metric is further based on the content type. (By disclosing, examples of defined user return attributes may include specific type(s) of product(s) (e.g., type, brand, color, size, SKU, seasonality, location, etc.). See at least Raghunathan: [0001] in page 7, [0008] in page 3)
With respect to claims 11 and 20:
	Raghunathan, Reisman, Feuerstein, and Redlich teach the method of claim 2 and the non-transitory computer-readable medium of claim 12, as stated above.
Raghunathan further teaches further comprising: 
receiving a user input corresponding to a point of sale of the first source; and (By disclosing, retailer server 104 may receive purchase requests/orders sent from client systems 108 (e.g., online), as well as receive in-store purchase and return requests/orders from in-store customers via in-store client systems 108 (e.g., point of sale (POS) systems). See at least Raghunathan: [0017] in page 12, [0020] in page 13, [0029])
determining to generate the first recommendation in response to receiving the user input. (As stated above, and by further disclosing, a selectable return recommendation may optionally be provided if the current user behavior profile is associated with a selectable return recommendation for the current return. See at least Raghunathan: [0034])
With respect to claim 17:
	Raghunathan, Reisman, Feuerstein, and Redlich teach the non-transitory computer-readable medium of claim 12, as stated above.
Furthermore, as stated above with respect to claims 7 and 10, Raghunathan and Reisman further teach all the limitations.

Response to Arguments
Applicant's arguments with respect to the 103 rejections filed May 26, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Reisman fails to disclose the amendments to the claims that describe how the delineation occurs, specifically, the limitations related to (i) parsing publicly-available information; and (ii) identifying metadata ... using a fuzzy matching algorithm that compares the first content identifier to the publicly-available information, it is noted that Raghunathan teaches delineating of user return attributes using data within the retailer network or historical return metrics. See at least Raghunathan: [0008] in page 3, [0015]-[0016] in pages 11-12, [0028] & [0041]. In addition, Feuerstein and Redlich, in the same field of endeavor, teach how to extract metadata for delineation using fuzzy matching algorithm. See at least Feuerstein: 24/5-29 and Redlich: [0577] & [1805].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                                               
/JAY HUANG/Primary Examiner, Art Unit 3619